Citation Nr: 0410335	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  99-15 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lymphoma, to include the 
question of whether a timely substantive appeal was filed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from March 1985 to June 1985, 
and from April 1986 to February 1992.

The appeal to the Board of Veterans' Appeals (Board) initially 
involved a May 1998 decision that denied a rating in excess of 10 
percent for service connected allergic rhinitis with benign 
positional vertigo and tinnitus.  The veteran timely perfected an 
appeal to the Board, and, in April 2001, appeared at a hearing 
before the undersigned in Washington, DC.   

The Board remanded this issue in July 2001.  Based on the 
development requested by the Board, in a May 2002 rating action, 
the RO increased the veteran's disability evaluation for this 
disorder.  In June 2002, the veteran stated, in writing, that he 
was in agreement with this evaluation and that his appeal on this 
issue was satisfied; thus, this issue is no longer before the 
Board.  

The claim currently on appeal comes to the Board from an August 
1998 determination that denied service connection for lymphoma.  
The veteran received notice of this decision on August 13, 1998.  
A notice of disagreement (NOD) was received on August 10, 1999, 
and a statement of the case (SOC) was issued in July 2002.

In December 2003, the veteran offered testimony (on the issue of 
service connection for lymphoma) during a hearing before the 
undersigned in Washington, DC; a transcript of that hearing is of 
record.  The Board accepts for inclusion in the record medical 
evidence submitted (along with a waiver of RO jurisdiction) during 
that hearing.  See 38 C.F.R. § 20.800 (2003).  

For reasons expressed below, the Board has recharacterized the 
issue, as on the title page, and is remanding this matter to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.

REMAND

The Board shall not entertain an application for review on appeal 
unless it conforms to the law.  38 U.S.C.A. § 7108.  Pursuant to 
applicable law and regulation, an appeal consists of a timely 
filed NOD in writing and, after a SOC has been furnished, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A veteran's Substantive Appeal perfects the appeal to the Board 
and frames the issues to be considered.  Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991).  A Substantive Appeal consists of a 
properly completed VA Form 9 (Appeal to Board of Veterans' 
Appeals) or other correspondence containing the necessary 
information.  If the SOC addressed several issues, the Substantive 
Appeal must either indicate that the appeal is being perfected as 
to all of those issues, or must specifically identify the issues 
appealed.  Proper completion and filing of a Substantive Appeal 
are the last actions a veteran needs to take to perfect an appeal.  
38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran, or within the remainder of the one-year period from the 
date of mailing of the notification of the determination being 
appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302. Where a veteran files a timely NOD but fails to timely 
file a Substantive Appeal, the appeal is untimely and must be 
dismissed.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

As noted in the Introduction, the matter now before the Board 
involves the appeal of an August 1998 denial of service connection 
for lymphoma.  The RO notified the veteran of that decision by 
letter of August 13, 1998.  A NOD was received on August 10, 1999, 
and a SOC was issued on July 27, 2002.  The RO received the 
veteran's Substantive Appeal as to this issue-filed via a VA Form 
9, Appeal to the Board of Veterans' Appeal, dated September 27, 
2002-on October 1, 2002.  It does not appear that there is any 
correspondence from either the veteran or his representative that 
may be construed as a timely Substantive Appeal, or a timely 
request for an extension of time to file a Substantive Appeal, 
even with consideration of the 5-day rule (see 38 C.F.R. § 
20.305).  

The question of timeliness of the appeal on the matter now before 
the Board was first raised during the December 2003 Board hearing.  
As the veteran and his representative have not been furnished the 
pertinent legal authority governing the question of timeliness of 
an appeal, and the opportunity to provide written response 
thereto, the Board finds that the RO should consider the question 
of whether a timely substantive appeal was filed as to the denial 
of service connection for lymphoma, in the first instance, to 
avoid any prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following actions: 

1.  RO should readjudicate the claim of entitlement to service 
connection for lymphoma, to include the question of whether a 
timely substantive appeal was filed, in light of all pertinent 
evidence (to include all evidence received directly by the Board, 
along with the veteran's testimony, during the December 2003 Board 
hearing) and all legal authority.  

2.  If the RO's determination is adverse to the veteran,  RO must 
furnish to the appellant and his representative an appropriate 
supplemental SOC on the question of whether a timely substantive 
appeal was filed (to include citation to 38 C.F.R. §§ 20.200, 
20.202, 20.302 and all other additional legal authority 
considered, along with clear reasons and bases for all 
determinations), and afford them the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefit requested should be 
granted or denied.  The appellant need take no action until 
otherwise notified, but she may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).












